Citation Nr: 1542968	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-26 933	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2003 to May 2005 and from November 2005 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the VA RO in North Little Rock, Arkansas, from which the appeal was certified. 

In February 2013, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

The Veteran submitted a timely substantive appeal with respect to the claims of entitlement to service connection for right ankle disability and right knee disability.  As the VA Appeals Management Center (AMC) granted service connection for a right ankle disorder and limitation of flexion of the right knee in an April 2015 rating decision, the Board finds these issues are no longer for appellate review.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's chronic left ankle strain resulted in pain, instability, and moderately limited motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for chronic left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A March 2009 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay statements.  The Veteran was also provided VA examinations in April 2009 and January 2012 in connection with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to an October 2014 Board Remand, the Veteran underwent additional VA examination in February 2015.  The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the AMC substantially complied with the Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran and his representative indicated at the Board hearing that they only wanted to address the two service connection claims that were currently on appeal.  As such, the undersigned did not ask the Veteran specific questions concerning his symptoms of and treatment for his left ankle disability.  However, a June 2010 Statement of the Case and multiple Supplemental Statements of the Case communicated to the Veteran the elements necessary to substantiate the increased disability rating claim, and the Veteran's representative demonstrate knowledge of those elements in written briefs.  No pertinent evidence that might have been overlooked and that might substantiate the claim has been identified by the Veteran or his representative.  Finally, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds VA has not prejudiced the Veteran and has fulfilled the duty to assist.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

The Veteran's chronic left ankle strain has been rated as 10 percent disabling under Diagnostic Code 5271 based on limited motion of the ankle.  Diagnostic Code 5271 provides a 10 percent disability rating for moderately limited motion and a 20 percent disability rating for marked limited motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Terms such as "moderate" and "marked" are not defined in the Rating Schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2015).

Upon review, the Board finds the Veteran's service-connected chronic left ankle strain resulted in moderately limited motion throughout the pendency of the appeal.  An April 2008 service treatment record indicates the Veteran had full range of motion.  On VA examination in April 2009, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  The Veteran did not have any pain with motion, and the assessment was mild, chronic left ankle sprain.  A November 2011 VA treatment record shows plantar flexion was to 40 degrees.  Similarly, the January 2012 VA examination report indicates that dorsiflexion was to 20 degrees, without objective evidence of painful motion, and plantar flexion was to 45 degrees, also without objective evidence of painful motion.  There was no change in the range of motion after repetition, although there was pain on movement.  

Furthermore, in February 2015, dorsiflexion had only decreased to 15 degrees, while plantar flexion was still normal at 45 degrees, and the Veteran did not have any pain with range of motion.  Repetition of testing also did not limit motion any further.  The VA examiner found the Veteran had only mild degenerative joint disease of the left ankle.  As these findings show, at most, a five degree loss of dorsiflexion and a five degree loss of plantar flexion, the Board finds the clinical evidence does not support the assignment of a 20 percent disability rating for marked limitation of motion at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered whether the Veteran's left ankle disability warrants a separate or higher disability rating under a different diagnostic code.  Here, however, the clinical evidence does not reflect ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274 (2015).  As noted above, the Veteran had almost full range of motion throughout the pendency of the appeal, and the April 2009 VA examiner specifically found there was normal alignment of the os calcis.  VA treatment records and examination reports do not reflect findings of abnormal strength, muscle atrophy, or ankylosis.  The February 2015 VA examiner found the Veteran did not have any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus, or astragalectomy.  Therefore, the Board finds a separate disability rating and/or disability rating in excess of 10 percent is not warranted under a separate diagnostic code at any time during the pendency of the appeal.  38 C.F.R. § 4.71a.  

Finally, the Board has considered whether the Veteran's left ankle disability resulted in a level of functional loss greater than that already contemplated by the assigned disability rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Service treatment records and VA treatment records reflect the Veteran's reports of ankle pain and instability throughout the pendency of the appeal.  In April 2009, the Veteran specifically reported that he experienced flare-ups with prolonged walking and standing and that pain affected his activities of daily living by making it difficult to walk.  However, the Board notes that he stated he could still walk for an hour and for one mile, and his left ankle disability did not affect his employment.  In this respect, the VA examiner found that if the Veteran were on his feet all day, it was conceivable that pain could further limit his functioning.  Here, the Board finds significant the VA examiner's initial determination that the Veteran would be able to stand on his feet all day.  In November 2011, the Veteran reported that he had constant pain and that his ankle rolled very easily once to every other week, and on VA examination in January 2012, the Veteran reported flare-ups involving pain and frequent rolling of his ankle that caused him to stay off the ankle for one to two days.  The VA examiner reported that functional loss after repetition involved pain on movement and palpation but no change in range of motion.  

On VA examination in February 2015, the Veteran reported a history of strains and instability, with pain and flare-ups lasting a few hours.  According to the Veteran, flare-ups limited standing and walking and caused pain, weakness, and loss of motion.  However, the Veteran reported that he could stand for 30 minutes and walk for a few miles.  Furthermore, the examination report indicates the Veteran did not have pain on physical examination or objective evidence of localized tenderness or pain on palpation.  Although pain caused additional loss of function, there was no loss of range of motion.  The VA examiner further found it would be speculative to describe the additional loss in terms of range of motion since the examination was not performed during a flare-up or after repeated use and because the history given by the Veteran was not specific enough to determine the actual loss of range of motion.  As such, the VA examiner found the examination results neither supported nor contradicted the Veteran's statements describing his functional loss after repetitive use over time.  Here, the Board finds pertinent the Veteran's reports of his ability to stand and walk for lengthy periods of time throughout the pendency of appeal, as well as the clinical findings indicating no additional loss of motion after repetitive testing.  Based on this evidence, the Board finds the evidence does not reflect functional loss for purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned disability rating.

Finally, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this respect, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Here, the Board finds the evidence does not support a disability rating in excess of 10 percent for the Veteran's chronic left ankle strain at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating assigned inadequate.  The Veteran's chronic left ankle strain is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5271.  During the pendency of the appeal, the Veteran's left ankle disability was characterized by pain, instability, and moderately limited motion.  A disability rating in excess of that assigned is provided for certain manifestations of left ankle disabilities, but as described above, those symptoms were not present during the appeal period.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the pendency of the appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


